Name: Council Regulation (EC) NoÃ 683/2006 of 27 February 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, amending and supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  European construction;  tariff policy;  plant product;  Asia and Oceania;  fisheries
 Date Published: nan

 5.5.2006 EN Official Journal of the European Union L 120/1 COUNCIL REGULATION (EC) No 683/2006 of 27 February 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By Decision 2006/324/EC of 27 February 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (2), the Council approved, on behalf of the Community, the said Agreement with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2658/87, Annex 7 entitled WTO tariff quotas to be opened by the competent Community authorities, of Section III of Part Three of Annex I, shall be amended and supplemented as follows: 1. CN codes 1006 10, 1006 20, 1006 40, 1604 20 50 and 1604 20 70, set out in point (a) of Annex to this Regulation, shall be inserted into the said Annex 7; 2. CN code 1006 30 shall be supplemented with the volumes as set out in point (b) of Annex to this Regulation. Article 2 The Regulation shall enter into force four weeks after its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 486/2006 (OJ L 88, 25.3.2006, p. 1). (2) See page 17 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. (a) CN Code Description Other terms and conditions Tariff item number 1006 10 Paddy rice A new annual tariff rate quota (erga omnes) of 7 tonnes, in quota rate 15 % Tariff item number 1006 20 Husked rice A new annual tariff rate quota (erga omnes) of 1 634 tonnes, in quota rate 15 % Tariff item number 1006 40 Broken rice A new annual tariff rate quota (erga omnes) of 31 788 tonnes in quota rate 0 % Tariff item number 1604 20 50 Prepared or preserved fish (excl. whole or in pieces):  of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish or the species Orcynopsis unicolor A new annual tariff rate quota of 2 275 tonnes of which 1 410 tonnes shall be allocated to Thailand, the rest erga omnes, with an in quota rate of 0 %, out of quota rate 25 % Tariff item number 1604 20 70 Prepared or preserved fish (excl. whole or in pieces):  of tunas, skipjack or other fish of the genus Euthynnus A new annual tariff rate quota of 2 558 tonnes of which 1 816 tonnes shall be allocated to Thailand, the rest erga omnes, with an in quota rate of 0 %, out of quota rate 24 % (b) CN Code Description Other terms and conditions Tariff item number 1006 30 Semi-milled or wholly-milled rice An increase in annual tariff rate quota of 25 516 tonnes (erga omnes) in the current EC15 quota, in quota rate 0 % A country allocation of 1 200 tonnes to Thailand to be integrated in the current EC15 semi-wholly milled rice quota, in quota rate 0 %